Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, taken alone or in combination thereof, fails to teach:
Claim 1:  switching between an ON state and an OFF state based on the first control signal; a second switch adapted to be coupled between the USB connector and one of the first reference node and a second reference node, to receive a second control signal, and switching between an ON state and an OFF state based on the second control signal, the second reference node being adapted be coupled to a negative terminal of the rechargeable battery; a third switch adapted to be coupled to the load in series between the first and second reference nodes, to receive a third control signal, and switching between an ON state and an OFF state based on the third control Signal; and a control unit adapted to be coupled to the rechargeable battery and the USB connector, and further coupled to the second reference node and said first to third switches; said control unit being powered by an operation voltage related to a voltage at the first reference node, detecting a voltage across the rechargeable battery and whether the USB connector receives an input voltage, to receive an input signal related to an operation state of the portable electronic device, and generating the first to third .

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/ARUN C WILLIAMS/          Primary Examiner, Art Unit 2859